UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7750


LEON MCNEIL,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00322-AJT-IDD)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon McNeil, Appellant Pro Se.    Elizabeth Catherine Kiernan,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leon    McNeil      seeks   to    appeal    the    district      court’s      order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 See 28 U.S.C. § 2253(c)(1)(A)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district     court    denies     relief     on   the   merits,    a

prisoner      satisfies        this     standard        by     demonstrating        that

reasonable      jurists       would     find     that    the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on     procedural        grounds,      the     prisoner       must

demonstrate     both      that    the     dispositive        procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

McNeil has not made the requisite showing.                    Accordingly, we deny

a   certificate      of     appealability       and   dismiss    the    appeal.        We

dispense      with    oral     argument     because      the     facts      and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3